DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/25/22.  Claims 1-15, 18 have been cancelled.  Claims 25-35 have been added.  Claims 16-17, 19-35 are pending.  Claims 16, 19 have been amended.  Claims 16-17, 19-35 are examined herein.  
Applicant’s amendments to the claims have rendered all the rejections of the last Office Action moot, therefore hereby withdrawn.
The following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. 112(d) or 112, fourth paragraph, for failing to limit a claim from which it depends.  Claim 27 recites “wherein the agent consists of p-coumaric acid,” which does not further limit claim 25, from which it depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 19-21, 23-30, 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saragovi et al. (US Patent Application 2003/0158237 A1).
Saragovi et al. teach a method of treating Alzheimer’s disease in a human by administering an effective amount of a pharmaceutical composition comprising vitamin E, quercitin, caffeic acid, nicotinic acid, and a pharmaceutically acceptable excipient (claims 1 and 19-20).  The amount of caffeic acid is from 0.1 to 100 mg (claim 9).  In a preferred embodiment, the amount of caffeic acid is 50 m (claim 10).  The pharmaceutical composition is in solid form, such as in a capsule (paragraph 0042).  Caffeic acid equivalents include p-coumaric acid (paragraph 0063).  Saragovi et al. also teaches the association between Alzheimer’s disease and amyloid beta protein (paragraphs 0003-0006, 0011, 0024).  Evaluation and assessments of Alzheimer’s disease includes testing for memory (paragraphs 0092, 0155-0156) and dementia (paragraphs 0001-0002, 0004). 
The limitations in claims 17 and 26 regarding “degranulation inhibitory action of mast cells and basophils” are inherent properties to the agent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Saragovi et al. (US Patent Application 2003/0158237 A1), as applied to claims 16-17, 19-21, 23-30, 32-35.
The instant claims are directed to a method for improving/inhibiting Alzheimer’s dementia or short-term memory by administering p-coumaric acid in an amount greater than or equal to 100 to 700 µg/g based on the total amount of the agent.  
Saragovi et al. teach as discussed above, however, fail to disclose an amount greater than or equal to 100 to 700 µg/g based on the total amount of the agent.  
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have used 100 to 700 µg/g based on the total amount of p-coumaric acid.
A person of ordinary skill in the art would have been motivated to treat with 100-700 μg/g based on the total amount of p-coumaric acid because the prior art teaches that the p-coumaric acid was used, was used in excipients, that the concentration was varied, that the different amounts provided for different efficacies, and that the amounts can and should be adjusted.  One of ordinary skill would have applied the teachings held within the prior art, and would have modified the relative amounts of p-coumaric acid and the excipients, to include between 100-700 μg/g based on the total amount, during the routine experimentation and optimization of the disclosed methods of treatment, and would have done so with a reasonable expectation of success in making an improved composition of p-coumaric acid for treatment.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627